Title: From Thomas Jefferson to Thomas Mann Randolph, 5 March 1795
From: Jefferson, Thomas
To: Randolph, Thomas Mann



Th:J. to TMR.
Monticello Mar. 5 95.

We are all well here, except that the children have little colds, which however are going off. As you will be out of the post-road, I shall not write again, which I mention, that my silence may give no uneasiness. We have now fine weather for work. As your clover seed did not sprout, I have advised the leaving it unsowed till you come. I shall not sow mine till the last week in March. I had your bags of clover seed emptied to search for the radish seed, but no such thing was in them. There was a paper of clover seed found in one of them, which I suppose has been put in by mistake for the other. If this finds you in Richmond, pray get me some of the scarlet radish seed, as it is not [to] be had in this neighborhood, and is I think the only kind worth cultivating. Maria joins me in love to our Dear Martha. Adieu affectionately.
